 



EXHIBIT 10.3

Employment Contract
between
Richard Fritschi
born April 3, 1960
from
Zurich
and

Zimmer GmbH in 8404 Winterthur



1.   This Employment Contract shall be effective as of April 1, 2004. Under this
agreement, Richard Fritschi (“Employee”) will continue to provide services as
President Zimmer Europe & Australasia, Management Level Z04. In this function,
Employee will jointly report to the Chairman & CEO of Zimmer for the
Australasian business and to the Chairman International for the European
business.       The position is based in Winterthur, Switzerland.   2.   This
Agreement shall be valid for an indefinite period of time. The employment may be
terminated in writing by either party with a notice period of six (6) months
from the end of the month in which the notice is given; provided, however, that
in the event of “Termination for Cause” (as defined below), Zimmer shall not be
required to provide six (6) months’ notice. This term of notice deviates from
the Contractual Employment Conditions Zimmer. (Arbeitsvertragliche Bestimmungen
Zimmer, AVB)       “Termination for Cause” means if Employee: (a) is convicted
of or pleads guilty or nolo contendere to any felony or to any crime or offense
causing substantial harm to Zimmer or any of its affiliates (whether or not for
personal gain) or involving acts of theft, fraud, embezzlement, moral turpitude
or similar conduct; (b) is grossly negligent or exercises willful misconduct in
the performance of the duties of Employee; (c) fails or refuses to comply with
policies or directives of the President, Chairman, CEO, or Board of Directors
which are consistent with the nature of Employee’s duties hereunder and the
provisions of this Agreement; (d) materially breaches any obligation of Employee
set forth in this Agreement or in any other agreement between Employee and
Zimmer; or (e) commits any act or omission which reflects adversely on Zimmer.
In the event of Termination for Cause, (i) Zimmer shall not have any further
liability or obligation to Employee other than any unpaid base salary, to the
extent already earned or accrued as of his termination date, minus any
liabilities that Employee may have to Zimmer; (ii) Employee shall not be
entitled to receive any incentive compensation or bonus for that year or any
portion of that year during which the Termination for Cause occurs; and
(iii) all previously granted stock options will terminate and not be
exercisable.

 



--------------------------------------------------------------------------------



 



Name   Richard Fritschi

Page   2



3.   The attached Zimmer Confidentiality, Non-Competition and Non-Solicitation
Employment Agreement (‘Non-compete Agreement’) forms an integral part of this
contract.   4.   The annual base salary amounts to CHF 448’896.— gross. It will
be paid in twelve monthly installments and is subject to all mandatory
deductions. Payment will be made by bank transfer at the end of each month.   5.
  Covering a Z04 position, Employee will be enrolled within the Zimmer
Management Incentive Plan scheme in effect at the time. For 100% achievement of
budgeted targets, a normal bonus payment of 50% of base salary will be payable
according to the payout scale in operation at the time. Except as otherwise
determined by Zimmer policies in effect from time to time, this payment will be
made in two parts, an interim payment of 80% of projected bonus payable in
December if company results are on target and with a balancing adjustment in
February the following year.   6.   In case of termination of the employment
agreement (other than Termination for Cause), the bonus payment is due pro rata
temporis. Furthermore, except in the event of Termination for Cause, Employee is
entitled to all contractual pension, insurance and benefits contributions for
the duration of the termination period.   7.   Employee will be eligible to be
considered for participation in the Zimmer Incentive Stock Option Plan in effect
at the time. Selection to receive a grant is made year to year by the CEO and
Compensation and Management Development Committee of Zimmer.   8.   Employee’s
working hours result from the requirements of his function, and he will not be
eligible to be paid overtime. To compensate him for overtime he will be entitled
to 5 additional vacation days per calendar year.   9.   For pension purposes,
Employee will be covered under the terms and conditions of the following two
schemes: “Sulzer Vorsorgeeinrichtung (SVE)” and “Johann Jakob Sulzer Stiftung
(JJS)”.   10.   Employee is covered under the Zimmer Directors and Officers
Insurance (D&O).   11.   The following documents build an integral part of this
employment contract, if not otherwise specified in this contract:



•   Contractual Employment Conditions Zimmer (Arbeitsvertragliche Bestimmungen
Zimmer, AVB)   •   Zimmer Confidentiality, Non-Competition and Non-Solicitation
Employment Agreement

 



--------------------------------------------------------------------------------



 



Name   Richard Fritschi

Page   3



•   Terms and conditions of the “Sulzer Vorsorgeeinrichtung (SVE)”   •   Terms
and conditions of the “Johann Jakob Sulzer Stiftung (JJS)”

Employee confirms receipt of the before mentioned documents and his agreement
with the contents.

Any existing employment agreement in place will be replaced by this new
employment contract and the documents referenced above.

This agreement and its annexes shall be governed by and are construed in
accordance with the laws of Switzerland. All disputes arising out of or in
connection with this agreement and its annexes shall be submitted to the
exclusive jurisdiction of the courts of Winterthur.

Winterthur, September 30, 2004

Zimmer GmbH

     
J. Raymond Elliott
  Heidi K. Jauch
Chairman, President & CEO of Zimmer, Inc.
  Legal Counsel

       
Date:
 

--------------------------------------------------------------------------------

   
Employee:
 

--------------------------------------------------------------------------------

   
 
  Richard Fritschi  

 